Title: To Thomas Jefferson from Thomas Hewitt Key, 11 November 1825
From: Key, Thomas Hewitt
To: Jefferson, Thomas

Univty of Virginia
Novr 11. 1825Mr Key feels extremely obliged to Mr Jefferson for his kind attentions to his friends and may say on their part as well as on his own that they will recollect with the greatest pleasure their visit to Monticello. Mr Key had already requested the members of the faculty to meet his two friends, so that Mr. Jefferson will have the goodness to excuse their being unable to accept his invitation. Mr Trist also has been kind enough to join the party.